DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-12 are 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the bend" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-12 are rejected for depending from claim 9. 
Claims 10, 11, 14 and 16 recite the term “near”. The term “near” in claim is a relative term which renders the claims indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 15-17 are rejected for depending from claim 14. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROBICHAUD (US 6,098,690).
With respect to claim 1, ROBICHAUD discloses a tape dispenser (Abstract)  sized to dispense adhesive tape wound in a roll carried by the housing via a reel, 10 (Column 7, lines 5-15; Column 8, lines 5-20; Column 4, lines 1-15; Figure 1 and 4). The dispenser further comprising a dispensing end of the housing and a blade, 12, (Figures 1 and 5A) adjacent the dispensing end to cut the adhesive tape after a portion of the tape is unwound from the roll and the blade has at least two rows of teeth (Column 6, lines 52-60; Column 8, lines 5-60; Figures 1-4 and 5A). 
With respect to claims 2 and 3, 
With respect to claim 4, as seen in figures 3 and 5A of ROBICHAUD, the blade comprises a first side edge and a second side edge; a first major surface opposite a second major surface, wherein the first and second major surfaces are bounded between the first and second side edges; wherein the at least two rows of teeth on the blade include a first row of teeth extending between the first side edge and the second side edges and bounding the first and second major surfaces; wherein the at least two rows of teeth on the blade includes a second row of teeth extending between the first side edge and the second side edge and bounding the first and second major surfaces (See annotated figures 3 and 5, below). 
[AltContent: textbox (Second row of teeth)][AltContent: arrow][AltContent: textbox (First row of teeth)][AltContent: arrow][AltContent: textbox (First major surface)][AltContent: arrow][AltContent: textbox (Second major surface)][AltContent: rect]
    PNG
    media_image1.png
    485
    603
    media_image1.png
    Greyscale

[AltContent: textbox (Second row of teeth)][AltContent: arrow][AltContent: textbox (First row of teeth)][AltContent: arrow][AltContent: textbox (Second side edge)][AltContent: arrow][AltContent: textbox (First side edge)][AltContent: arrow]
    PNG
    media_image2.png
    287
    486
    media_image2.png
    Greyscale

With respect to claim 5, as seen in figure 3, shown above, the first row of teeth form the upper end of the blade while the second row of teeth define a lower end of the blade. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
_______________________________________________________________
Claims 6-9 and 11- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROBICHAUD (US 6,098,690) in view of HOLTAN (US 3,508,692).
With respect to claims 6 and 7, ROBICHAUD does not explicitly disclose a projection in the blade between the upper and lower and lower end. HOLTAN discloses that the blade has a projection in the blade approximately halfway between the upper and lower ends and extends across fully from each side (Figures 1 and 2; Column 2, lines 18-40) so that the blade does not swing when mounted. It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide the blade of ROBICHAUD with the projection as taught by HOLTAN so that when mounted, the blade does not swing. 
With respect to claim 8, HOLTAN discloses that the first major surface defines a convex and the second major surface defines a concave (Figures 1 and 2). 
With respect to claim 9, as seen in figure 2 of HOLTAN the second surface defines a concave section (e.g., channel) that extends from the first side edge to the second side edge. 
With respect to claim 11, ROBICHAUD shows that the blade sits on a projection in the housing and the blade sits thereon (Figure 3). HOLTAN shows that the projection is shaped to complement the shape of the blade to retain the blade from swinging (Figures 1 and 2; Column 2, lines 18-40). Thus, it would have been obvious to one having ordinary skill in the art, prior to the 
With respect to claim 12, HOLTAN shows that the connection of the blade to the housing precludes the second side of the blade from contacting the adhesive tape (Figures 1-3). 
With respect to claim 13, ROBICHAUD shows an approximately flat rectangular plate as the blade (Figures 3 and 5A). One set of teeth is a flat cutting edge while the other cutting edge has an angled cutting edge (Column 8, lines 20-37). 
The courts have generally held that mere duplication of parts has not patentable significance unless a new and unexpected result is obtained. See, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). MPEP 2144.04, VI, B. In the instant case, merely duplicating one side of the blade of ROBICHAUD, such that along perpendicular vertical and horizontal axis are mirror images, whereby either the flat or angled cutting edges are provided on both sides of the blade, will allow the user to achieve the exact same cutting experience with a fresh blade once the other teeth are worn. 
With respect to claim 14, 
The blade is secured to the housing with screws, 13, to the portion of the housing adjacent to the dispensing end of the housing (Column 6, lines 50-65; Column 8, lines 20-47). The adjusting, and fastening represent the coupling and securing the blade to the housing while exposing the first row of teeth. ROBICHAUD does not explicitly disclose that the second row of teeth is adapted to then be unused when the tape is cut. HOLTAN discloses that the blade has a projection in the blade approximately halfway between the upper and lower ends and extends across fully from each side (Figures 1 and 2; Column 2, lines 18-40) so that the blade does not swing when mounted. Moreover, HOLTAN shows that the projection is shaped to complement the shape of the blade to retain the blade from swinging, and the first set of cutters is exposed for cutting while the second set of cutters is against the mount (e.g., adapted to remain unused when cutting) (Figures 1 and 2; Column 2, lines 18-40). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to affix the a shaped blade in ROBICHAUD in the manner taught by HOLTAN to as to keep the blade from swinging when attached. 
With respect to claim 15, HOLTAN shows an exposed row of teeth adapted to cut the adhesive tape regardless of whether an upper or lower end of the blade is oriented above the other during aligning of the blade with the housing (Figures 1, 2 and 5). 


____________________________________________________________________
Claims 10, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over ROBICHAUD (US 6,098,690) in view of HOLTAN (US 3,508,692) as applied to claims 6-9 and 11- 15 above, and further in view of CHU et al. (US 2018/0370749).
With respect to claim 10, modified ROBICHAUD does not explicitly disclose that a slot is formed near the dispensing end of the housing which is complementary to a profile shape of the blade. CHU et al. discloses a tape dispenser with a cutting unit (Abstract). The dispenser comprises a slot formed near the dispensing end of the housing and the shape thereof is implicitly complementary to the blade (Paragraphs [0035]-[0041]). Such an arrangement allows the blade to be replaced when damaged or worn (Paragraphs [0009]-[0011]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a complementary channel to the blade in the dispensing end of the housing of modified ROBICHAUD, as taught by CHU et al., such that the blade can be easily detached and replaced when needed. 
With respect to claim 16, modified ROBICHAUD does not explicitly disclose sliding the blade laterally into a slot formed near the dispending end of the housing. CHU et al. discloses a tape dispenser with a cutting unit (Abstract). The dispenser comprises a slot formed near the dispensing end of the housing and the shape thereof is implicitly complementary to the blade (Paragraphs [0035]-[0041]). Such an arrangement allows the blade to be replaced when damaged or worn (Paragraphs [0009]-[0011]). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide a complementary channel to the blade in the dispensing end of the housing of modified ROBICHAUD, as taught by CHU et al., such that the blade can be easily detached and replaced when needed. 
The blade is slid into the slot (Figures 2 and 10) and if the body is held horizontally, the blade is slid horizontally into the slot (See figure 2). 
With respect to claim 17, CHU et al. shows that when orienting another row of teeth is accomplished by concealing another row of teeth within the housing and is adapted to remain unused when the tape is cut (Figure 10). 

______________________________________________________________________
Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN (US 2014/0263525) in view of HOLTAN (US 3,508,692)
With respect to claim 18, CHEN discloses a cutter blade, 21, (Figure 4; Paragraph [0040])) comprising a first major surface opposite a second major surface; a first side edge and a second side edge bounding the first and second major surfaces; a first row of teeth extending laterally between the first side edge and the second side edge, wherein the first row of teeth defines an upper end of the cutter blade bounding the first and second major surface (See annotated Figure 4, below);
[AltContent: textbox (Second side edge)][AltContent: arrow][AltContent: textbox (First side edge)][AltContent: arrow][AltContent: textbox (First major surface)][AltContent: rect][AltContent: textbox (Second major surface)][AltContent: arrow]
    PNG
    media_image3.png
    549
    458
    media_image3.png
    Greyscale

The cutter blade is sized to fit within a dispensing end, 14, of a tape dispenser housing (Paragraph [0040]; Figures 6-8). 
CHEN does not explicitly disclose a second row of teeth extending laterally between the first side edge and the second side edge and defines a lower end of the cutter bounding the major surfaces. HOLTAN discloses a cutter and tape dispenser (Title). The cutter is double sided so that when dull, the blade can be rotated to a position with the fresh blades in a position for cutting (Column 2, lines 40-60; Figures 1, 3 and 5). It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, to provide a 
With respect to claim 19, CHEN discloses a projection, 211, in the cutter blade between the upper and lower ends (Figure 4). 
With respect to claim 20, CHEN shows that the bend is located approximately halfway between the ends and extend fully in a lateral direction from edge to edge and the bend defines a convex portion on the first major surface and a concave portion on the second major surface (See annotated figure 4, above).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745